UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 11, 2008 Wells-Gardner Electronics Corporation (Exact Name of Registrant as Specified in its Charter) ILLINOIS 1-8250 36-1944630 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9500 West 55th Street, SuiteA, McCook, Illinois 60525-3605 Address of Principal Executive Offices Zip Code Registrant’s telephone number, including area code: (708) 290-2100 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14d-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) -1- SECTION1 – REGISTRANT'S BUSINESS AND OPERATIONS ITEM 1.01Entity into a Material Definitive Agreement. The Company entered into a Fifth Amendment to Amended Employment Agreement with Anthony Spier dated January 10, 2008.The Fifth Amendment to Amended Employment Agreement provides an extension to the term of Mr. Spier’s employment with the Company from December 31, 2008 to December31,2011. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLS-GARDNER ELECTRONICS CORPORATION Dated: January 11, 2008 By: /s/ ANTHONY SPIER Anthony Spier Chairman and Chief Executive Officer -3-
